DETAILED ACTION
In Reply filed on 01/21/2022, Claims 1-15 are pending, Claims 2 and 7 are canceled. Claims 1, 3-4, 6, 8, 12, and 14 are currently amended. Claims 1, 3-6, and 8-15 are considered in the current Office Action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Previous Objections and/or Rejections
Objections to Drawings and Specification have been withdrawn based on Applicant’ amendments.
35 USC § 112(f) interpretations associated with Claim 1 has been withdrawn based on Applicant’s amendments.
35 USC § 112(b) rejection of Claims 1-7 and 14 have been withdrawn based on Applicant’s amendments. In addition, new rejection has been established. See below.
35 USC § 102 and 103 rejections of Claims 1, 3-6, and 8-15 have been maintained in view of Applicant’s arguments. See Response to Arguments below. In addition, new grounds of rejections have been established for Claims 1, 8, and 12. See below. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1, 3-6, and 8-15  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “thermally conductive” in claim 1, 8 and 12 is a relative term which renders the claim indefinite. The term “thermally conductive” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. All materials exhibits some degrees of thermal conductive. For instant, [0028] of instant application states “the plate comprises an aluminum material” or “a ceramic material”. It is common knowledge that aluminum is a thermal conductive material. However, ceramic is relatively less thermally conductive. Therefore, it is unclear as to how thermally conductive the plate should be. For the purpose of compact prosecution, the Examiner interprets the term “thermally conductive” as any material that has thermal conductivity. 
Claim 8 recites the limitation "the material" in line 5.  There is insufficient antecedent basis for this limitation in the claim. It is unclear is the material is a build material or other material.
Claim 12
Dependent claims 3-6, 9-11, and 13-15 are rejected by virtue of depending on an indefinite claim 1.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-2, 8-9, 12, and 15 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by US2017/0113410 A1 (Fruth).
Regarding Claim 1, Fruth teaches an apparatus ([0013]) comprising: 
a lamp (Figure 1, radiation source 25 emits infrared radiation 26 [0071]) to a layer of build material (Figure 1, object 3) when present on a build platform (Figure 1, build platform 2), wherein the build material (Figure 1, object 3) is to absorb a first portion of the heat ([0072], the build material is heated by the infrared radiation 26) and reflect a second portion of the heat (Figure 1, reflected thermal radiation 11); and 
a thermally conductive plate (Figure 1, insulating element 6 which is a flexible foil [0070]. All material has some degrees of thermal conductivity. An insulating element only implies low thermal conductivity but not lacks of thermal conductivity) disposed between the lamp (Figure 1, radiation source 25) and the build material (Figure 1, object 3), wherein the plate is to absorb heat from the lamp (the plate is capable of absorbing some heats. Limitations directed toward the capabilities or intended uses of the apparatus are given patentable weight to the extent which effects the structure of the 
Regarding Claim 8, Fruth teaches a method ([0014]) comprising: 
absorbing ([0014]), by a thermally conductive plate (Figure 1, insulating element 6 which is a flexible foil [0070]. All material has some degrees of thermal conductivity) disposed between a lamp (Figure 1, radiation source 25 emits infrared radiation 26 [0071]) and a build material (Figure 1, object 3) on a target zone, energy transmitted to the plate and the build material from the lamp (it is inherent that the plate will absorb some heats) and energy reflected from the build material (Figure 1, reflected thermal radiation 11) to the plate; and 
emitting, to the material, the transmitted energy absorbed by the plate and the reflected energy absorbed by the plate (Figure 1, reflected thermal radiation 11 is introduced back to the build material [0085]).
Regarding Claim 9, Fruth teaches the method of claim 8, further comprising: heating the material using the lamp ([0071], radiation source is an infrared radiator that emits infrared radiation), wherein the material absorbs a first portion of the heat ([0072], the build material is heated by the infrared radiation) and reflects a second portion of the heat (Figure 1, reflected thermal radiation 11).
Regarding Claim 12, Fruth teaches an apparatus ([0013]) comprising: 
a lamp (Figure 1, radiation source 25 emits infrared radiation 26 [0071]);
a thermally conductive plate (Figure 1, insulating element 6) disposed between the lamp (Figure 1, radiation source 25 emits infrared radiation 26 [0071]) and a layer of 
Regarding Claim 15, Fruth teaches the claimed apparatus of claim 12, wherein the apparatus is capable of heating a material comprising a PA12 polymer ([0003]).
The Claims contain limitations which are directed to articles or products worked upon by the claimed apparatus. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2115 and In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) for further details. Here, the PA12 polymer is worked upon by the apparatus and is accordingly given patentable weight to the extent which effects the structure of the claimed apparatus.
Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by EP1674192 B1 (Greiwe), machine translation provided. 
Regarding Claim 1, Greiwe teaches an apparatus (Figure 2) comprising: 
a lamp (Figure 2, laser light source 7) to apply heat to a layer of build material ([0040]) when present on a build platform (Figure 2, carrier plate 11) wherein the build material is to absorb a first portion of the heat and reflect a second portion of the heat (material worked upon, see explanation below).

The Claims contain limitations which are directed to articles or products worked upon by the claimed apparatus. These limitations are only given patentable weight to the extent which effects the structure of the claimed invention. Please see MPEP 2115 and In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) for further details.
Here, the build material is worked upon by the apparatus and is accordingly given patentable weight to the extent which effects the structure of the claimed apparatus.
Regarding Claim 12, Greiwe teaches an apparatus (Figure 2) comprising: 
a lamp (Figure 2, laser light source 7); and 
a thermally conductive plate (Figure 2, slotted sheets 13 are made up of metal sheets [0040]) disposed between the lamp and a layer of build material when formed on a build platform (Figure 2, the sheet is between a laser source 7 and hollow spheres 1 .  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 10 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US2017/0113410 A1 (Fruth).
Regarding Claim 10, Fruth teaches the method of claim 9, further comprising: absorbing, by the plate, the second portion of the heat ([0072], the build material is heated by the infrared radiation and part of the heat is reflected. It is inherited that the plate is capable of absorbing the second portion of the heat). 
Alternatively, Fruth teaches the use of insulating element which is a flexible foil made entirely of a thermally insulating material. Thus, it is implied that the insulating element disclosed by Fruth is capable of absorbing the second portion of the heat. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or a substantially identical processes, a prima facie case of either anticipation or obviousness will be 
Claim 8 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by EP1674192 B1 (Greiwe), machine translation provided, or, in the alternative, under 35 U.S.C. 103 as obvious over EP1674192 B1 (Greiwe) and US2017/0113410 A1 (Fruth).
Regarding Claim 8, Greiwe teaches a method (abstract) comprising: absorbing, by a thermally conductive plate (Figure 2, slotted sheets 13 are made up of metal sheets [0040]) disposed between a lamp and a build material (Figure 2, the slotted sheets 13 are located between a laser light source 7 and hollow spheres 1) on a target zone, energy transmitted to the plate and the build material from the lamp and energy reflected from the build material to the plate (thermally conductive plate inherently has the ability to absorb heats); and emitting, to the material, the transmitted energy absorbed by the plate and the reflected energy absorbed by the plate (thermally conductive plate inherently has the ability to emits heats).
Alternatively, Greiwe teaches a method (abstract) comprising: Absorbing, by a thermally conductive plate (Figure 2, slotted sheets 13 are made up of metal sheets [0040]) disposed between a lamp and a build material (Figure 2, the slotted sheets 13 are located between a laser light source 7 and hollow spheres 1) on a target zone, energy transmitted to the plate and the build material from the lamp and energy reflected from the build material to the plate (thermally conductive plate inherently has Greiwe fails to explicitly teach emitting, to the material, the transmitted energy absorbed by the plate and the reflected energy absorbed by the plate. 
However, Fruth teaches emitting, to the material, the transmitted energy absorbed by the plate and the reflected energy absorbed by the plate (Figure 1, an insulating element 6 that is embodied as a foil, where the foil is a multi-layer construction with a bottom reflecting layer [0032]. Thus, the bottom reflecting layer implies emitting heats back to the build material).
Greiwe and Furth are analogous to the claimed invention because both are in the same field of producing 3D object using a light source in layer-building process. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the thermally conductively plate disclosed by Greiwe by incorporated a reflected bottom layer as taught by Fruth to reduce the cost due to the reflective properties of the insulating element to achieved the desired thermal input into the build material with a comparatively simple construction ([0030]).
Claims 3-4, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over US2017/0113410 A1 (Fruth), as applied to claims 1 and 8, further in view of JP 3,578,590 B2 (Akano), machine translation provided.
Regarding Claim 3, Fruth teaches the claimed apparatus of claim 1, wherein the plate comprises a first plate (Figure 1, insulating element 6). Fruth fails to teach a second plate disposed between the lamp and the first plate, wherein the second plate is highly transmissive to wavelengths of energy being emitted by the lamp.  

Fruth and Akano are considered to be analogous to the claimed invention because both are in the same field shaping apparatus by selective solidification of a build material using lamp as light source. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Fruth by incorporate a second plate disposed between the lamp and the first plate as taught by Akano to select specific wavelength of lamp light to adjust the curing depth of the light when irradiated on the resin (page 1, lines 39-41). 
Regarding Claim 4, the combination of Fruth and Akano meets the claimed apparatus of claim 3. Akano does not explicitly teach a third plate disposed between the first plate and the build material, wherein a gap of air is disposed between the first plate and the third plate.
However, it would have been obvious to one of ordinary skill in the art to form a plurality of plate to selectively elect the preferred wavelength of the lamp light and the reflected light while maintaining the same predictable result. See MPEP 2143, Combining prior art elements according to known methods to yield predicable results. Furthermore, it is implies that there will be gap of air disposed between the first plate and the third plate if the third plate is not submerge in any liquid fluid. It is commonly knowledge in the art to not have the plate submerge in liquid in order for light to emit 
Regarding Claim 11, Fruth teaches the claimed method of claim 8, further comprising: absorbing, by the plate (For the same reason set forward in claim 10). Fruth fails to teach heat trapped between the plate and a glass plate disposed between the lamp and the plate.  
However, Akano teaches heat trapped between the plate and a glass plate (Figure 1, filter 8 or reflecting mirror (page 1, lines 35-37) disposed between the lamp (Figure 1, light irradiating means 5 is a lamp (page 1, line 34-35) and the plate (Figure 1, condenser lenses 10).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Fruth by incorporate a glass plate disposed between the lamp and the plate as taught by Akano to select specific wavelength of lamp light to adjust the curing depth of the light when irradiated on the resin (page 1, lines 39-41). Furthermore, any additional heat trapped between the plate and the glass plate are absorbed by the plate for the same reason set forward in claim 10.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US2017/011410 A1 (Fruth) as applied to claim 1 above, and further in view of “Infrared Radiation Heating Energy-Saving Technology” (hereinafter IRHEST), cited in IDS.
Regarding Claim 6, Fruth teaches the claimed apparatus of claim 1. Fruth fails to teach a coating disposed on all surfaces of the plate, wherein the coating supplies spectrum energy absorption of the plate.  
However, IRHEST teaches a coating disposed on all surfaces of the plate (page 37, line 4, inner wall of the furnace), wherein the coating supplies spectrum energy absorption of the plate (page 37, lines 4-8).  
Fruth and IRHEST are considered to be analogous to the claimed invention because both are in the same field of infrared radiation heating energy. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Fruth by incorporate a coating on the surface of the plate taught by IRHEST to increase emissivity and energy saving (page 37, lines 4-8).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US2017/0113410 A1 (Fruth) and JP 3,578,590 B2 (Akano), as applied to claims 4, further in view of US2018/0186082 (Randhawa).
Regarding Claim 5, the combination of Fruth and Akano meets the claimed apparatus of claim 4. Akano teaches the second and third plates might be filter or reflecting mirror (page 1, lines 35-37). The combination fails to teach the second and third plates comprise fused quartz.
However, Randhawa teaches the second and third plates comprise fused quartz (See Figure 1 below, optical window 132 or filter ([0335]) can comprise crystal quartz [0121]).
.

    PNG
    media_image1.png
    597
    636
    media_image1.png
    Greyscale

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over US2017/0113410 A1 (Fruth) as applied to claims 12, and further in view of JP 3,578,590 B2 (Akano) and US2018/0186082 (Randhawa).
Regarding Claim 13, Fruth teaches the apparatus of claim 12. Fruth fails to teach a first fused quartz plate being disposed between the lamp and the plate; and a second fused quartz plate being disposed between the plate and the material.
However, Akano teaches a first fused quartz plate (Figure 1, filter 8 or reflecting mirror (page 1, lines 35-37)) being disposed between the lamp (Figure 1, light irradiating means 5) and the plate (Figure 1, condenser lenses 10). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the apparatus disclosed by Fruth by incorporate a second plate disposed between the material heating means and the plate as taught by Akano for the same reason set forward in Claim 3.
Akano does not explicitly teach a second fused quartz plate being disposed between the plate and the material. However, it would have been obvious to one of ordinary skill in the art to form a plurality of plate for the same reason set forward in Claim 4.
The combination of Fruth and Akano fails to teach the first fused quartz plate and second fused quartz plate are made up of quartz material. However, Randhawa teaches the first fused quartz plate and second fused quartz plate (optical window 132 can comprise crystal quartz [0121]). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have . 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over US2017/0113410 A1 (Fruth) as claimed in claim 12, and further in view of US2018/0186082 (Randhawa).
Regarding Claim 14, Fruth teaches the apparatus of claim 12. Fruth teaches the insulating element can be coated with suitable surface coating to ensure desired insulating property ([0015]). 
Fruth fails to teach an optical black paint to be coated upon all surfaces of the plate. 
However, Randhawa teaches an optical black paint to be coated upon all surfaces of the plate (Figure 1, optical system 114 comprising lens, mirror [0121] can be coated with one or more coatings that can absorb a portion of incident radiative energy [0316] which achieved the function of a black paint coating identified in [0028] of the instant application ). 
Fruth and Randhawa are considered to be analogous to the claimed invention because both are in the same field of apparatus for deforming thermoplastic material using light radiation. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the surface coating disclosed by Fruth by incorporate the coating taught by Randhawa to increase the amount of radiation absorb from an irradiative energy source ([0316]).
Response to Arguments
Applicant's arguments filed 01/21/2022 have been fully considered but they are not persuasive. 
The Applicant argues that the Fruth reference does not disclose “a thermally conductive plate” as recited in the amended Claim 1 but rather an insulating element. 
The Examiner respectfully disagrees with this argument. The term “thermally conductive” is a relative term as disclosed in 35 U.S.C. 112(b) rejection. All materials have some degrees of thermal conductivity which facilities their ability to absorb and/or emit heat. Furthermore, the main requirement of thermal insulation materials is low thermal conductivity. However, low thermal conductivity does not means absent of thermal conductivity. Therefore, an insulating element could still exhibits thermal conductive ability and it would have been obvious to one of ordinary skill in the art that Fruth does teach the structural and functional limitation of “a thermally conductive plate” as disclosed by the Applicant in Claim 1 of the instant application. 
Alternatively, Applicant’s arguments with respect to claims 1, 8, and 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINWEN (Cindy) YE whose telephone number is (571)272-3010. The examiner can normally be reached Monday - Thursday 8:30 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

XINWEN (CINDY). YE
Examiner
Art Unit 1754



/LEITH S SHAFI/Primary Examiner, Art Unit 1744